Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ross Hicks Reg. No. 56,374 on 06/20/22.

The application has been amended as follows:
8.  (Currently Amended) A method for dynamically collecting a data set from a group of vehicles, comprising:
generating, by a central control device, a control command based on a search request from a user;
selecting, based on a criterion, a vehicle from the group of vehicles, wherein the criterion is specified in the search request;
transmitting, by the central control device, the control command to a data collection device of the selected vehicle; 
selecting one or more sensors of the selected vehicle based on a filter, wherein
the filter is implemented in software or hardware on the data collection device; and 
the filter is specified and activated by the control command received at the data collection device; 
detecting, by the selected one or more sensors of the selected vehicle, performance data selected by the filter;
reading, by the data collection device, the data set comprising only the performance data selected by the filter; [[and]]
transmitting, by a secure server, a session identifier to the data collection device, wherein the session identifier is assigned uniquely to the search request; and 
transmitting, by the data collection device, the data set to a data server, wherein the data set is anonymized by the session identifier.

9. (Previously Presented) The method of claim 8, wherein selecting the vehicle includes
selecting based on a geographic limit from the search request, or data on a driver of the selected
vehicle, or an owner of the selected vehicle.

10. (Previously Presented) The method of claim 8, wherein the data server is a cloud server and
the central control device is another server connected to the cloud server.

11. (Previously Presented) The method of claim 8, further comprising:
12.  (Cancelled) 

13.  (Cancelled) 

14. (Previously Presented) The method of claim 8, wherein selecting the vehicle further includes selecting based on a vehicle model, a vehicle accessory, a vehicle identification or vehicle profile data.

15. (Previously Presented) The method of claim 8, wherein the selected performance data comprise fuel consumption, emission behavior or fault code of the selected vehicle.


Reasons for Allowance
Claims 8-11 and 14-15 are allowed.
The data collecting disclosed by the prior art of record, in general, does not include transmitting, by the data collection device, the data set to the data server, wherein the data set is anonymized by the session identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 9-11 and 14-15 are allowed because they depend from the independent claim 8.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20140189888 is directed to ambient intelligent environment supported by a cloud-based vehicle information and control system: [0024] A user may select a subset of their unified vehicle/driver data and use a vehicle-based Distributed Shared Data Object to send the data subset to a service provider, such as a repair shop. The vehicle-based Distributed Shared Data Object can include the service records and the health records of the vehicle, as this data is captured as part of the unified data associated with the vehicle. Additionally, the service provider can be an insurance company covering the vehicle and the vehicle drivers (the insured) with insurance coverage. The insured can send the insurance company a vehicle-based Distributed Shared Data Object with quantitative and qualitative data, such as vehicle mileage, routes, destinations, time of the clay usage, speed, excessive speed incidents, violation incidents, such as incomplete stops at a STOP sign, making illegal U-turns, not signalling while changing lanes, late entries into exits, distracted driving incidents, such as abnormal steering deviations, sudden speed changes not correlated to traffic, tail-gating (or coming too close) the vehicle ahead, etc. This shared data can enable the insurance company to rate the driver and offer Pay as you Drive (usage-based insurance) or Pay How You Drive (PHYD) Insurance. A Vehicle-based Distributed Shared Data Object can also be sent to a service provider, such as the Department of Motor Vehicles (DMV) with emissions data of the vehicle to perform a virtual smog check. A user may also send a vehicle-based Distributed Shared Data Object to the DMV to get their vehicle registration renewed, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154